Douglas, J.,
dissenting. I agree with the majority that this case involves an interpretation of R.C. 4141.24(F) and that the statute is composed of two sections. But I emphatically disagree with the court’s decision to cast aside the plain meaning of the statute and to replace it with a rule it deems more reasonable.
The second section of R.C. 4141.24(F) reads in part:
“* * * If an employer acquires substantially all of the assets in a trade or business of another employer, or a clearly segregable and identifiable portion of an employer’s enterprise, and immediately after the acquisition employs in his trade or business substantially the same individuals who immediately prior to the acquisition were employed in the trade or business or in the separate unit of such trade or business of such predecessor employer, then, upon application to the administrator signed by the predecessor employer and the acquiring employer, the employer acquiring such enterprise is the successor in interest. * * *” (Emphasis added.)
Resort to this section of the statute is triggered by an “* * * application to the administrator signed by the predecessor employer and the acquiring employer * * Since no such application was made, this section is not germane to our decision.
The first section of R.C. 4141.24(F) reads:
“If an employer transfers his business or otherwise reorganizes such business, the successor in interest shall assume the resources and liabilities of such employer’s account, and continue the payment of all contributions, or payments in lieu of contributions, due under Chapter 4141 of the Revised Code.”
This is the portion of the statute relevant to our determination of this case. Famouse Coney Island, Inc. (“FCI”) was an Ohio corporation that operated one business at three separate locations. The business maintained one account with the Ohio Bureau of Employment Services. The assets at two of the three locations were sold, but the business continued to operate at the remaining location, and continued to maintain its- account with the bureau.
On February 1, 1980, appellee, Ilias Makkas, d.b.a. Ilias’ Italian Place Lounge, purchased FCI’s assets and, for practical purposes, took over the operation of FCI. This caused appellee to become FCI’s successor in interest, and required appellee to “* * * assume the resources and liabilities of such employer’s [FCI’s] account * * Therefore, pursuant to the plain meaning of the first section of R.C. 4141.24(F), appellee is now liable for FCI’s delinquent unemployment compensation taxes and the decision of the Unemployment Compensation Board of Review should be reinstated.